Opinion issued February 13, 2014.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-13-00948-CV
                           ———————————
NATIONWIDE PROPERTY AND CASUALTY INSURANCE COMPANY,
                      Appellant
                                       V.
                        HARRY C. ARTHUR, Appellee



                   On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-11438



                         MEMORANDUM OPINION

      The parties have filed an “Agreed Motion to Dismiss Appeals,” representing

that they have settled the claims at issue and no longer wish to pursue their

appeals. In accordance with their settlement agreement, they request that we grant
their motion; reverse, set aside, and vacate the trial court’s final judgment without

regard to the merits; and remand the case to the trial court for rendition of a take-

nothing judgment. See TEX. R. APP. P. 42.1(a)(2)(B). No opinion has issued. See

TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion. The trial court’s judgment is set aside

without regard to the merits, and the case is remanded to the trial court for

rendition of a take-nothing judgment in accordance with the terms of the parties’

settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B). We dismiss any other

pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                         2